UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INFORMATION OF INTEREST TO THE MARKET (Santiago, Chile, October 16 th , 2012) - Related to the information published today at Diario Financiero entitled "CCU joins the property of Chilean purified water Manantial", CCU has considered necessary to inform the market the following: the subsidiary Aguas CCU-Nestlé Chile SA has agreed with the current shareholders of the company Manantial SA, the acquisition of 51% of the company -which currently sells purified water for home and office delivery (HOD). The mentioned transaction has not been materialized yet as it is subject to certain conditions, including due diligence. CCU’s Board, at its session on October the 3 rd , became aware of this transaction and agreed to disclose it to the market once it had occurred. This partnership will enable Aguas CCU-Nestlé Chile SA to participate in a new business category in which the company has a very small presence, composed of home and offices that request delivery of purified water directly to their address. CCU is a diversified beverage company operating principally in Chile and Argentina.
